Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The claim amendment filed 04/16/2021 has been entered. Claims 1-4 stand withdrawn and claims 5-9 are pending.
Election/Restrictions
Applicant's election with traverse of Species II (claims 5-9) in the reply filed on 04/16/2021 is acknowledged.  The traversal is on the ground(s) that:
MPEP § 806.04(f) indicates that "to require restriction between claims limited to species, the claims must not overlap in scope." As can clearly be seen with reference to the language cited in the Office Action, the feature alleged to be required by Species I and not required in Species II is merely broader than, rather than exclusive of, the feature alleged to be required by Species II and not required in Species I. In this regard, to practice the indicated feature of Species II would necessarily be practicing the feature of Species I. Accordingly, the election of species requirement is improper, and should be withdrawn.

This is not found persuasive because such traversal does not clearly and specifically indicated the manner in which Species I and II are considered to overlap in scope. Applicant’s contention that the feature(s) of Species I is “merely broader than, rather than exclusive of” those of Species II and that practicing Species II necessarily means practicing Species I has been fully considered, but is not considered persuasive. For instance, considering the limitation of “cause the sensor to sense when the laser beam passes through the microfeature workpiece” of Species I, the examiner notes that Species II requires “sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture.” The examiner maintains that such features, when viewed as a whole, are not obvious variants of each other, nor do they overlap in 
Applicant further states that:
Species II and I are better understood as a product and a process of using (see MPEP § 806.05(h)), for which restriction is only proper if "(A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process." MPEP § 806.05(h) further makes clear that the "burden is on the examiner to provide an example." No such example has been provided. 

In response, the examiner respectfully disagrees.  All claims currently pending are directed to a system for forming apertures in a microfeature workpiece, and no claims are directed to a method or process.  While claim 5 does use the word “method” such use is dependent on the controller being claimed.  That is, the functionality of the controller, rather than a process for forming apertures in a microfeature workpiece.  Applicant’s contention that the issue at hand is better understood as a product and process of using is respectfully refuted.  As previously stated, none of the claims presented are directed to the statutory category of a process or method.  Furthermore, none of the pending claims are directed to the statutory category of a product.  That is, for instance, A method for forming apertures in a microfeature workpiece, comprising… vs. A workpiece comprising…).  The examiner appreciates applicant’s proffered example on the manner in which Species I and II are intended to be understood, however, the examiner, nonetheless, maintains the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/16/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-8 and 5-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10010977 as well as over claims 1-5 of U.S. Patent No. 8664562, respectively. 
Application 16/025332
U.S. Patent 10010977

a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; and 
a controller operably coupled to the laser and the electromagnetic radiation sensor, the controller being configured to perform a method comprising:
ablating the microfeature workpiece by directing pulses of the laser beam to form a test aperture in the microfeature workpiece; 
sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture; 
determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture based on when the 
controlling the laser beam to form production apertures at different locations through the microfeature workpiece based on the determined number of pulses and/or the determined elapsed time to form the test aperture.  


a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; 
a workpiece carrier configured to selectively position the microfeature workpiece in the beam path before the electromagnetic radiation sensor; and 
a controller operably coupled to the laser, the electromagnetic radiation sensor, and the workpiece carrier, the controller being configured to direct the laser beam toward the microfeature workpiece to form a first aperture, 
determine the number of laser pulses and/or elapsed time to form the first aperture by sensing when the laser beam passes through the microfeature workpiece in real time using the 


   Corresponding to the workpiece carrier and controller moving the workpiece recited in claim 1 above
7. The system of claim 6 wherein the microfeature workpiece includes a first surface and a second surface opposite the first surface, and the workpiece 




3. The system of claim 1 wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece.
Claim 5 above, control based on determined number of pulses and/or elapsed time
   4. The system of claim 1 wherein the controller determines when the first aperture is formed by determining the number of pulses of the laser beam and/or the elapsed time to form the first aperture.
Claim 5 above, control based on determined number of pulses and/or elapsed time
    5. The system of claim 1 wherein the first aperture is a test aperture, and wherein the controller comprises a computer-readable medium containing instructions to (a) determine the number of pulses of the laser beam and/or the 


Application 16/025332
Patent 8664562
5. A system for forming production apertures in a microfeature workpiece, comprising: 
a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; and 
a controller operably coupled to the laser and the electromagnetic radiation sensor, the controller being configured to perform a method comprising:
ablating the microfeature workpiece by directing pulses of the laser beam to form 
sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture; -3- 151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06 Client Reference No. 2003-0360.06/US 
determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture based on when the laser beam impinges the electromagnetic radiation sensor; and 
controlling the laser beam to form production apertures at different locations through the microfeature workpiece based on the determined number of pulses and/or the determined elapsed time to form the test aperture.
6. The system of claim 5 wherein the system further comprises a workpiece carrier and the controller is further configured to control the workpiece carrier to move the workpiece such that the laser beam impinges the microfeature 

an aperture in a microfeature workpiece, the system comprising: 
a laser configured to produce a laser beam along a beam path; 
an electromagnetic radiation sensor positioned along the beam path to sense the laser beam; 
a workpiece carrier; 
a metrology tool configured to measure a first thickness at a first location and a second thickness at a second location of the microfeature workpiece, the first and second locations being different from each other; and 
a computer-readable medium containing instructions to perform a method comprising-- positioning the microfeature workpiece in the beam path with the workpiece carrier; directing the metrology tool to measure the first thickness at the first location of the microfeature workpiece; directing the laser beam toward the microfeature workpiece to form the aperture in the microfeature workpiece at the first location; sensing the laser beam pass through the microfeature workpiece with the electromagnetic radiation sensor; recording a number of pulses of the laser beam and/or an elapsed time when sensing the laser beam pass through the microfeature workpiece; directing the metrology tool to measure the second thickness at the second location of the 

2. The system of claim 1 wherein: the microfeature workpiece includes a first surface and a second surface opposite the first surface; and the workpiece carrier is configured to carry the microfeature workpiece without contacting a center region of the first surface and a center region of the second surface of the microfeature workpiece.
8. The system of claim 6 wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece.  

  3. The system of claim 1 wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece.

4. The system of claim 1 wherein the computer-readable medium contains instructions to perform the method further comprising determining a number of pulses of the laser beam and/or an elapsed time to form the aperture.
Claim 5 above, control based on determined number of pulses and/or elapsed time
    5. The system of claim 1 wherein the aperture is a test aperture, and wherein the computer-readable medium contains instructions to perform the method further comprising: determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture; and controlling the laser beam based on the determined number of pulses and/or the determined elapsed time to form a plurality of production apertures in the microfeature workpiece.
9. The system of claim 6, further comprising: a metrology tool configured to measure a first thickness at a first location corresponding to a desired site for the test aperture and a second 





Claim Objections
Claim 9 is objected to because of the following informalities:  “direct the metrology tool to record the second thickness” should instead recite “direct the metrology tool to measure the second thickness.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5-6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okumura et al. (U.S. Patent 6433304), hereinafter Okumura.
	Regarding claim 5, Okumura teaches a system for forming production apertures in a microfeature workpiece (Col. 1, lines 6-10; “The present invention relates to a perforating machining method based on the use of a laser beam, which makes it possible to form invisible minute through-holes through a workpiece by radiating the laser beam onto the workpiece.”) (Figure 1, system 10), comprising: 

    PNG
    media_image1.png
    610
    797
    media_image1.png
    Greyscale

a laser (laser beam-oscillating unit 32 “for forming a plurality of penetrating small holes in accordance with a predetermined machining pattern by radiating the laser beam onto the instrument panel 12 via a bend mirror 28 and a light-collecting lens 30;” Col. 3, lines 30-39) configured to produce a laser beam along a beam path (as shown above, beam path indicated by broken line extending to sensor 20); 
an electromagnetic radiation sensor (sensor 20
a controller (feedback circuit 36 includes CPU 56; laser controller 34, robot controller 18) operably coupled to the laser and the electromagnetic radiation sensor (as shown in Figure 1 above), the controller being configured to perform a method comprising:

    PNG
    media_image2.png
    382
    832
    media_image2.png
    Greyscale

ablating the microfeature workpiece (12) by directing pulses (see process flowchart of Fig. 2; Steps S1 and S2; Col. 4, lines 7-28; “CPU 56 reads the data previously set in the pulse-setting unit 50 and the laser power-setting unit 52 to set the frequency (1/T2) and the duty ratio (T3/T2) in the timer controller 42 and set the laser output in the digital/analog converter 40 (step S1). Subsequently, CPU 56 derives the pulse start signal to the timer controller 42. The pulse command signal is changed from the OFF state to the ON state on the basis of the pulse start signal. Accordingly, the pulse start state is established from the pulse stop state (step S2). When the pulse start state is established for the pulse command signal, the laser output command signal, 
sensing when the laser beam impinges on the electromagnetic radiation sensor through the test aperture (Col. 4, lines 34-40 and Figure 2; “During this process, the laser beam, which has passed through the through -hole of the instrument panel 12, is sensed by the sensor 20 (see the step S3). The detection signal (feedback signal), which is derived from the sensor 20, is converted into the digital signal by the analog/digital converter 44, and then it is introduced into CPU 56.”); -3- 151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06 Client Reference No. 2003-0360.06/US 
determining a number of pulses of the laser beam and/or an elapsed time to form the test aperture based on when the laser beam impinges the electromagnetic radiation sensor (Col. 4, line 62 to Col. 5, line 8; “it is assumed that tl (not shown) represents a period of time until the detection signal is outputted after the sensor 20 senses the laser beam passed through the through -hole of the instrument panel 12, t2 represents a period of time until the threshold value previously set in ROM 46 is exceeded after the detection signal from the sensor 20 is inputted into the analog/digital converter 44, and t3 represents a period of time until the radiation of the laser beam is actually stopped after the threshold value is exceeded. In the embodiment of the present invention, the total period of time of the periods of time t1 to t3 is set to be shorter than a period of time (T2-T3). Therefore, it is possible to stop the radiation of the laser beam before the next pulse signal P6 for constructing the laser output command signal is outputted”) (Col. 5, lines 9-20; “the total time (t1+t2+t3) of the periods of time t1 to t3 is set to be shorter than the difference in time between the pulse width T3 and one cycle T2 of the laser output command signal, i.e., the period of time between the previous pulse signal P5 and the next pulse signal P6 (see the hatched portion). Accordingly, the pulse command signal is in the OFF state before the next pulse 

    PNG
    media_image3.png
    595
    693
    media_image3.png
    Greyscale

controlling the laser beam to form production apertures at different locations through the microfeature workpiece (various locations shown on Figure 4 above) based on the determined number of pulses and/or the determined elapsed time to form the test aperture (At Step S4 , radiation to the laser beam is stopped indicating that one through-hole is completed.  Col. 4, lines 40-45) (Col. 4, lines 47-53; “Subsequently, the arm 14 of Col. 4, lines 54-60; “When the time corresponding to one cycle T1 of the pulse command signal has elapsed (step S6), then the laser beam is radiated onto the instrument panel 12 in accordance with the steps S2 to S4, and a new through-hole is bored.”) (Col. 4, line 62 to Col. 5, line 8; “tl (not shown) represents a period of time until the detection signal is outputted after the sensor 20 senses the laser beam passed through the through -hole of the instrument panel 12, t2 represents a period of time until the threshold value previously set in ROM 46 is exceeded after the detection signal from the sensor 20 is inputted into the analog/digital converter 44, and t3 represents a period of time until the radiation of the laser beam is actually stopped after the threshold value is exceeded. In the embodiment of the present invention, the total period of time of the periods of time t1 to t3 is set to be shorter than a period of time (T2-T3). Therefore, it is possible to stop the radiation of the laser beam before the next pulse signal P6 for constructing the laser output command signal is outputted” Here, the total time t1+t2+t3, elapsed time, is determined as detailed above and the controller forms a plurality of through-holes, apertures, in the workpiece 12 based, at least in part, on this total time.  For instance, next pulse signal P6 is at least partially based on this total time).  
Regarding claim 6, Okumura, as applied to claim 5, teaches each claimed limitation.
Okumura further teaches wherein the system (10) further comprises a workpiece carrier (16) (Col. 3, lines 15-24; “The workpiece-machining system 10 comprises a six-axis robot 16 which has an arm 14 for holding an instrument panel 12 as a workpiece and which causes displacement or rotational movement of the instrument panel 12 about multiple axes including three axes of X, Y, and Z, and a robot controller 18 for controlling the six-axis robot 16.”) and the controller (CPU 56) is further configured to control the workpiece carrier (16) to move the workpiece (12) such that the laser beam locations shown in Figure 4) for the production apertures (See citations in claim 5 above, for robot 16 moving the workpiece after the first aperture is formed).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okumura et al. (U.S. Patent 6433304), hereinafter Okumura, in view of Layton (U.S. Patent 4466454).
Regarding claims 7-8, Okumura, as applied in claim 6, teaches each claimed limitation.

    PNG
    media_image4.png
    428
    551
    media_image4.png
    Greyscale

Okumura further teaches wherein the microfeature workpiece (12) includes a first surface and a second surface opposite the first surface (front and back surfaces 26 and 24; Fig. 1), and the workpiece carrier (16) is configured to carry the microfeature workpiece (12) without contacting a center region of the first surface and a center region of the second surface of the microfeature workpiece (as shown above, arm 14 of robot 16 does not contact, directly, the center regions of 24 and 26).  
The examiner contends that Okumura has implicit disclosure that the workpiece (12) is carried by the carrier (16) without directly contacting the center regions as claimed.  However, the examiner cites to the following for explicit disclosure.
Furthermore, Okumura is silent on wherein the workpiece carrier is configured to engage a perimeter region of the microfeature workpiece to support the workpiece (claim 8).  

    PNG
    media_image5.png
    837
    584
    media_image5.png
    Greyscale

	Layton teaches that it is known in the art of mechanical transfer mechanisms for conveying workpieces (Col. 1, lines 5-10) (Figure 2, robot 16, which corresponds to robot 16 of Okumura) (See also Col. 2, lines 35-50, which discloses that the robot’s hand is movable in the X, Y, and Z directions) for the workpiece carrier (robot 16, including hand 23) to carry the workpiece (24/25) without directly contacting the center region of the workpiece (as shown in Fig. 2).  Layton further teaches the workpiece 16/23) being configured to engage a perimeter region of the (24/25) workpiece to support the workpiece (as indicated above in Fig. 2).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Okumura with Layton, by substituting the region of the workpiece being contacted by the workpiece carrier of Okumura, with the teachings of Layton, for in doing so would merely be a simple substitution of one known element for another, which yields no more that predicable results to one of ordinary skill in the art. Here, each of the claimed elements is found within the scope and content of the prior art, one of ordinary skill in the art could have combined the elements as claimed by methods known at the time the invention was made, and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable. See MPEP 2143-I-B. Furthermore, using a workpiece carrier in which the workpiece is engaged on a perimeter of the workpiece would amount to a simple substitution of art recognized workpiece carriers (robotic workpiece handlers) performing the same function of carrying, conveying, holding etc. a workpiece and the results of the substitution would have been predictable. (See MPEP 2144.06-11).
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okumura et al. (U.S. Patent 6433304), hereinafter Okumura, in view of Murakami et al. (U.S. Patent 5661744), hereinafter Murakami.
Regarding claim 9, Okumura, as applied to claim 5, teaches each claimed limitation including recording the number of pulses of the laser beam and/or the elapsed time when the sensor senses that the beam has passed through the microfeature as detailed in claim 5 above).

    PNG
    media_image2.png
    382
    832
    media_image2.png
    Greyscale

Okumura further teaches a first thickness at a first location (first location taken as any of the vertical holes shown above, in which workpiece 12 necessarily has a first thickness along this direction) corresponding to a desired site for the test aperture and a second thickness at a second location of the microfeature workpiece corresponding to a desired site for one of the production apertures (second location taken as any of the horizontal holes shown above, in which workpiece 12 necessarily has a second thickness along this direction), the first and second locations being different from each other (the first and second locations are different from each other in that they represent different apertures that are spatially separated).
Okumura is silent on a metrology tool configured to measure the first thickness and the second thickness and the controller further being configured to -4-151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06Client Reference No. 2003-0360.06/USdirect the metrology tool to measure the first thickness at the first location of the microfeature workpiece; direct the metrology tool to record the second thickness at the second 

    PNG
    media_image6.png
    548
    737
    media_image6.png
    Greyscale

	Murakami teaches that it is known in the art of forming apertures in a workpiece by laser (Col. 1, lines 5-15; “an excimer laser beam irradiation apparatus used for optically machining or working or processing (e.g. etching) a workpiece such as, for example, a multi-layer printed substrate to thereby form apertures, holes exemplified by so-called via-holes, through-holes and the like by illuminating or irradiating the substrate with an excimer laser beam through a patterning mask having a pattern to be formed in the workpiece”) (Figures 7, 8A-8D and 9A-9C) (laser oscillator 1-13:1-7, control unit 16C, workpiece 12 are considered to correspond to the oscillating unit 32, controller 18/34/36/56, and workpiece 12, respectively, of Okumura) to use a metrology tool thickness deviation sensor 20) configured to measure the first thickness and the second thickness (19:47-55; “…measuring variations in the thickness d of the workpiece 12. The thickness d measured by the thickness deviation sensor 20 is inputted to the control unit 16C.”) and the controller (16C) further being configured to -4-151877700.1Application No. 16/025,332Attorney Docket No. 10829-8745.US06Client Reference No. 2003-0360.06/USdirect the metrology tool (20) to measure the first thickness at the first location of the workpiece (12); direct the metrology tool (20) to record (measure) the second thickness at the second location of the workpiece (12) (21:4-12; “the control unit 16C monitors variation in the thickness d of the workpiece 12 with the aid of the deviation sensor 20”); control the laser beam to form the aperture based on the first thickness and the second thickness (19:55-63; “control unit 16C shown in FIG. 7 is designed or programmed such that when the thickness d of the workpiece 12 is greater than a predetermined thickness d0, the oscillation repetition frequency f of the excimer laser oscillator 1 is increased beyond a predetermined frequency f0 whereas the oscillation repetition frequency f is decreased below the predetermined frequency f0 when the thickness d is smaller than the predetermined thickness d0”) (20:36-45; “FIG. 8D is a view for illustrating the oscillation repetition frequency f or the scan moving speed v controlled in dependence on variations in the thickness d of the workpiece 12, wherein a reference character f0 represents a predetermined frequency serving as a standard for comparison. Further, reference character v0 represents a standard for comparison with the scan moving speed v of the patterning mask 8”) (20:57-65; “when the thickness d of the workpiece 12 changes in such a manner as illustrated in FIG. 8C within the irradiated area 12a on the workpiece 12 over which the effective pattern area 8d of the patterning mask 8 is projected (see FIG. 6B), it is then required to change correspondingly the amount of 
	The advantage of combining the teachings of Murakami is that in doing so would provide a means for measuring the thickness of the workpiece such that the measured thickness is used by the controller to variably control the laser beam (oscillation frequency) in order to effectively process the workpiece uniformly even when the thickness of the workpiece varies (citations above).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Okumura with Murakami, by adding to the laser system and the functionality of the controller of Okumura, with the teachings of Murakami, in order to provide a means for measuring the thickness of the workpiece such that the measured thickness is used by the controller to variably control the laser beam (oscillation frequency) in order to effectively process the workpiece uniformly even when the thickness of the workpiece varies (citations above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5045669 to Ortiz et al. Figure 4 and Col. 7, line 63 to Col. 8, line 17; “an optic/acoustic based monitoring system includes a laser source 200 including a fiber 
U.S. Patent 5168454 to LaPlante et al. Figure 2 and Col. 5, line 58, to Col. 6, line 8; “When a hole or other feature is machined in workpiece 55, the beam 39, a combination of the machining beam and the partially reflected positioning and verifying beam, impinges upon the strip photodetector 60. In this preferred embodiment the photodetector is located beneath the workpiece, but it can be located elsewhere, with the beam 39 impinging on it through suitable reflective means (not shown). This may be essential if a particular machining operation does not require features to be machined through the thickness of the workpiece 55. The output 74 of the photodetector strip 60, which indicates where a feature is actually machined, is then an input to an AND device 75, along with the output 73 of comparator 70, which indicates where a feature should be machined. If these two signals 73, 74 correspond, the AND device will have an output, verifying that a feature has been machined in a proper location.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761